Citation Nr: 0703194	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-28 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date prior to September 17, 2001, 
for the grant of nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to June 
1956.

This claim is on appeal from the Manila, Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in June 2006 2001 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  The veteran abandoned a January 2001 request or inquiry 
for benefits by not furnishing the requested information to 
VA within one year.  The appellant had not established 
claimant status by a preponderance of the evidence.

2.  In July 2002, the veteran's military discharge was 
upgraded to Under Honorable Conditions.

3.  In August 2002, the veteran submitted evidence in support 
of a claim for pension benefits.

4.  The August 2002 correspondence was received within one 
year of a liberalizing change affecting pension benefits. 

5.  The effective date of the grant of pension benefits is 
appropriately established as September 17, 2001, the date of 
the liberalizing law. 


CONCLUSION OF LAW

The criteria for an effective date prior to September 17, 
2001, for the grant of nonservice-connected pension benefits 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.114, 3.158 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
application therefor.  38 U.S.C.A. § 5110(a).  

The effective date of a grant based on a liberalizing law or 
VA issue is no earlier than the date of change of law or VA 
issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2006).

Applicable law states that, where evidence requested in 
connection with an original claim or claim for increase is 
not furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, pension, compensation, DIC, or monetary 
allowance under the provisions of 38 U.S.C. chapter 18 based 
on such evidence shall commence not earlier than the date of 
filing the new claim.  See 38 C.F.R. § 3.158(a) (2006).

The veteran contends that he filed a claim for pension 
benefits in January 2001.  Although he makes several 
references to the letter and at one point indicated that it 
was enclosed with more recent correspondence, the January 
2001 letter purportedly sent to the VA by the veteran is not 
of record.  However, the evidence supports the veteran's 
contentions that he sent VA correspondence requesting an 
application form for VA benefits.  

Specifically, in a January 22, 2001, letter to the veteran 
from the RO, it was noted that "[r]eference is made to your 
request for an application form for U.S. Department of 
Veterans Affairs (VA) benefits . . . ."  He was told that 
before a form could be sent, VA required a military discharge 
certificate or other evidence of military service.  There was 
no additional correspondence from the veteran until August 
2002, well after the one-year time limit.  

The determination of the AOJ to request proof of service 
prior to issuing a claims form or application for benefits 
may seem harsh at this time.  That first impression is 
incorrect.  The Court established a line of cases that the 
Department merely followed, (as it was required to comply 
with such order).  The Court determined that a person seeking 
veteran's benefits bears the burden of establishing veteran 
status by a preponderance of the evidence.  Furthermore, the 
person was not a claimant until he or she met that burden.  
Therefore, the AOJ in this case complied with the directives 
of the Court and attempted to establish veteran status prior 
to issuing a claim (application) form.  Since the person had 
not established any indicia of veteran status, he was not a 
claimant in 2001.  Because he was not a claimant, there was 
no obligation to issue a claims form.  See Laruan v. West, 
11Vet. App. 80 (1998); Aguilar v. Derwinski, 2 Vet. App. 21 
(1991); D'Amico v. West, 12 Vet. App. 264 (1999).  

In August 2002, the veteran submitted a copy of his DD-214 
noting his service in the Navy.  The DD-214 reflects that he 
filed an application for a character of service upgrade to 
the Board for Correction of Naval Records in August 2001.  
His DD-214 was administratively reissued in July 2002 to 
reflect a discharge Under Honorable Conditions.  Therefore, 
the new claim in this case was the August 2002 correspondence 
with the upgraded DD-214, which is determined to be the date 
of his new claim. 

As stated in 38 C.F.R. § 3.158, generally benefits shall 
commence no earlier than the date of the receipt of the new 
claim.  However, there is an exception as provided by 38 
C.F.R. § 3.114(a), where an earlier effective date can be 
assigned when benefits are awarded pursuant to a liberalizing 
law when the claim was reviewed within one year from the 
effective date of the law.  In that case, benefits may be 
authorized from the effective date of the new law.  This 
exception is applicable in the present case.

Of note, there was a liberalizing change affecting pension 
benefits.  A new § 1513 was added to render a wartime veteran 
eligible for a needs-based pension upon attaining age 65.  
See 147 Cong. Rec. S13227, S13238-39 (Dec. 13, 2001).  The 
effective date of September 17, 2001, was established as the 
date VA regional offices were believed to have implemented a 
policy of providing a presumption of disability for wartime 
veterans aged 65 and older.  Prior to that time, VA had no 
authority to presume that a veteran was disabled for purposes 
of pension benefits at age 65. 

In September 2001, the veteran was 65 years of age and met 
the requisite income limitations.  Because he met all 
eligibility criteria for the liberalizing benefit on the 
effective date of the liberalizing law or VA issue, the 
effective date for pension benefits is properly set as of the 
date of the liberalizing law, i.e. September 17, 2001.  The 
Board finds that the preponderance of the evidence is against 
an earlier effective date for the grant of pension benefits 
prior to September 17, 2001, and there is no doubt to be 
resolved.  Consequently, the benefits sought on appeal are 
denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in June 2006.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in June 2006 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the veteran in 
October 2006.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

The June 2006 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  He was 
notified of the need to give to VA any evidence pertaining to 
his claim.  There is no allegation from the veteran that he 
has any evidence in his possession that is needed for a full 
and fair adjudication of this claim.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA and the Board 
finds that the provisions of the VCAA have been fully 
satisfied.

In this case, resolution depends on when the veteran filed a 
claim for benefits.  The Board has determined that he 
abandoned a January 2001 claim and that correspondence 
received in August 2002 is the date of a "new" claim.  He 
has produced no evidence and none is contained in the claims 
file reflecting an intent to file a claim prior to August 
2002.  However, because he met the requirements of a 
liberalizing law and filed a claim within one year of the 
date of the new law, he is entitled to an effective date as 
of the date of the liberalizing law, but no earlier.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  As 
this is an appeal regarding the effective date of a claim, a 
medical opinion or the findings of a medical examination are 
not germane to the issue.  The available evidence is 
sufficient for an adequate determination.  

Although the claim directly addresses the issue of an 
effective date, the veteran was provided additional notice as 
to any disability rating or effective date matters by letter 
dated in June 2006.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Since the claim for an earlier effective date is 
being denied on a direct basis, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  


ORDER

The claim for entitlement to an effective date prior to 
September 17, 2001, for the grant of nonservice-connected 
pension benefits is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


